Citation Nr: 1402046	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 30 percent for post-operative residuals of the right knee with degenerative arthritis (right knee disability).

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the right radius and ulna.

4.  Entitlement to a disability rating in excess of 30 percent prior to March 16, 2011, in excess of 50 percent between March 16, 2011, and April 12, 2013, and in excess of 70 percent beginning April 12, 2013, for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a disability rating in excess of 10 percent prior to March 16, 2011, in excess of 20 percent between March 16, 2011, and April 2, 2013, and in excess of 40 percent thereafter, for low back pain with degenerative arthritis (low back disability).

6.  Entitlement to an effective date earlier than March 16, 2011, for the grant of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Don H. Jorgensen, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to August 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, July 2011, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The September 2007 decision increased the Veteran's disability rating for PTSD to 30 percent disabling, but denied increased ratings for his back, right arm, and right knee disabilities.  Service connection for hypertension was also denied.  

In the July 2011 rating decision, the RO increased the Veteran's PTSD rating to 50 percent, effective March 16, 2011, increased his back rating to 20 percent, effective March 16, 2011, and awarded a TDIU, effective March 16, 2011.  

In the April 2013 rating decision, the Veteran's rating for PTSD was increased to 70 percent, effective April 12, 2013, and his low back disability rating was increased to 40 percent, effective April 12, 2013.

Although the July 2011 and April 2013 rating decisions increased the Veteran's ratings for his PTSD and back disabilities, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and he has not been granted the maximum benefit allowed; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The issues of entitlement to service connection for hypertension and entitlement to an earlier effective date for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's right knee disability has been manifested by flexion no worse than 95 degrees and extension no worse than 10 degrees, and without objective evidence of laxity or recurrent subluxation in the right knee joint; there is no objective evidence of ankylosis, episodes of locking, effusion; and the Veteran's right knee replacement residuals are intermediate in nature.

2.  Throughout the entire appeal period, the Veteran's residuals of a fracture of the right radius and ulna are manifested by painful motion limited, at worst, to dorsiflexion to 50 degrees and palmar flexion to 50 degrees; there is no ankylosis, evidence of nonunion of the radius in the lower half with false movement, or impairment of supination or pronation (with bony fusion or the hand fixed near the middle of the arc or in moderate pronation, or with motion lost beyond the last quarter of the arc and the hand does not approach full pronation) at any time during the course of the appeal.

3.  Prior to March 16, 2011, the Veteran's low back disability was manifested by painful motion and limitation of flexion to, at its worst, 70 degrees, with a combined range of motion of the thoracolumbar spine of greater than 120 degrees; but no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and no incapacitating episodes necessitating bed rest prescribed by a physician.

4.  Between March 16, 2011, and April 2, 2013, the Veteran's low back disability was manifested by painful motion and limitation of flexion to, at its worst, 40 degrees; and the back disability had not resulted in ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician.

5.  Beginning April 2, 2013, the Veteran's low back disability was manifested by forward flexion of less than 30 degrees, but without evidence of ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician

6.  Prior to March 16, 2011, the Veteran's PTSD had not resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

7.  Between March 16, 2011, and April 12, 2013, the Veteran's PTSD had not resulted in occupational and social impairment with deficiencies in most areas including symptoms of obsessional rituals, speech impairment, near continuous panic or depression, spatial disorientation, or neglect of personal appearance/hygiene causing deficiencies in work, family, judgment or mood.  

8.  Beginning April 12, 2013, the Veteran's PTSD symptoms included, suicidal ideation, depression, flashbacks, nightmares, intrusive thoughts, avoidance, sleep impairment, irritability, anger outbursts, concentration problems, hypervigilance, startle response, and some memory problems, but without evidence of total occupational and social impairment.  

9.  The Veteran's service-connected PTSD, low back disability, right forearm disability, and right knee disability did not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for residuals of a right knee replacement due to degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5261, 5262 (2013).

2.  The criteria for a disability rating in excess of 10 percent for residuals of a fracture to the right radius and ulna have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5213, 5215 (2013).

3.  The criteria for an evaluation in excess of 10 percent prior to March 16, 2011, and in excess of 20 percent between March 16, 2011, and April 2, 2013, and in excess of 40 percent thereafter, for low back pain with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

4.  The criteria for a disability rating greater than 30 percent prior to March 16, 2011, in excess of 50 percent between March 16, 2011, and April 12, 2013, and in excess of 70 percent thereafter, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

5.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in February 2007 and August 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been represented by an experienced attorney and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for the grants of increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran has not indicated private treatment for his PTSD, back, right forearm, or right knee.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations most recently in March 2013 and April 2013.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations, the absence of evidence of worsening symptomatology since the examinations, and the fact there is no rule as to how current an examination must be, the Board concludes the March 2013 and April 2013 examination reports along with the other evidence of record are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion for musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Factual Background and Analysis

      A.  Right Knee

The Veteran contends that his right knee disability warrants a rating in excess of 30 percent.  

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, limitation of flexion is rated as follows:

      10 percent........................................Flexion limited to 45 degrees;
      20 percent........................................Flexion limited to 30 degrees; and
      30 percent........................................Flexion limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension is rated as follows:

      10 percent.........................................Extension limited to 10 degrees;
      20 percent.........................................Extension limited to 15 degrees;
      30 percent.........................................Extension limited to 20 degrees;
      40 percent.........................................Extension limited to 30 degrees; and 
      50 percent.........................................Extension limited to 45 degrees.  

See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  

Knee replacements are rated under Diagnostic Code 5055.  Under this code, a 100 percent disability rating applies during the one year following the implantation of a knee prosthesis.  Thereafter, the minimum disability rating following a knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, adjudicators rate Diagnostic Code 5055 by analogy to diagnostic codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula). 

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a (2013).  Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2013).

In March 2007, the Veteran was afforded a VA examination of his joints, during which he reported pain in the medial aspect of his knee.  He described this pain as 8/10 in terms of severity, and it is increased with walking, standing, kneeling, squatting, stair-climbing, and sitting.  He endorsed intermittent swelling of his right knee, but denied locking or giving way.  He has observed some mild grinding and popping in the right knee.  The Veteran reported that his right knee pain causes difficulty sleeping due to pain and has some difficulty dressing.  He has not been able to participate in recreational activities as he had before.  The examiner noted that the Veteran had a right knee hemi-replacement in June 2003.  

Physical examination of the right knee revealed a 4 1/2 inch well-healed incisional scar over the medial aspect of the right knee.  There was no abnormal varus or valgus appreciated.  Range of motion in the right knee shows a 5 degree lack of full extension and flexion was to 105 degrees with pain.  The examiner opined that the Veteran's range of motion in the right knee was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive testing or flare-ups.  The examiner appreciated moderate, medial and anterior joint line tenderness.  The ligaments were intact and nontender and stable upon testing.  There was moderate patellofemoral crepitation and tenderness in the right knee.  Stability testing was within normal limits.  X-ray revealed status-post tricompartmental knee replacement without complication.  The examiner diagnosed right knee pain, secondary to degenerative arthritis and status-post hemi-knee replacement with patellofemoral pain syndrome and chondromalacia.  The examiner noted that the Veteran was unable to continue his employment because of the 25 pound weight restriction following his right knee replacement.  

In January 2009, the Veteran was afforded another VA examination of the joints, during which he reported similar symptoms and limitations as in his 2007 VA examination.  He currently reported ongoing right knee pain with stiffness.  He endorsed some mild, giving-way sensation with intermittent swelling.  He denied use of a brace.  He again reported limited ability to perform household or recreational activities.  

Physical examination revealed a 4 1/2 inch medial incision that is nondisfiguring and minimally tender.  Varus and valgus examination was normal.  Range of motion in the right knee was from 5 degrees to 95, with painful motion.  The examiner opined that the Veteran's range of motion was not additionally limited by pain, weakness, fatigue, or lack of endurance following repetitive testing or flare-up.  There is no evidence of anterior joint-line tenderness.  The right knee ligaments were intact and nontender, and stable.  There was no redness, heat, soft tissue swelling, or effusion appreciated.  The Veteran had mild patellofemoral crepitation and tenderness, with a mildly positive patellar compression test.  

X-ray of the right knee showed severe degenerative changes of the lateral and patellofemoral compartment with joint-space narrowing, subchondral sclerosis, and marginal osteophyte formation.  Small ossicles were seen within the posterior soft tissue.  The examiner diagnosed the Veteran as having right post unicompartment knee replacement with severe degenerative arthritis of the lateral and patellofemoral joint compartments with residual sensory neurapraxia of his knee and mild flexion contracture of 5 degrees in his right knee with accompanying patellofemoral pain syndrome.  

The Veteran's next VA examination was in March 2011, during which he reported constant right knee pain.  The examiner indicated that the Veteran had an antalgic gait and significant right knee pain limiting motion.  The examiner appreciated a 13 cm x 2 mm superficial, nontender, vertical scar over the right knee, and a 10 cm x 3 mm superficial, nontender right thigh scar.  There was no evidence of atrophy, hypertrophy, or inflammation.  

Right knee flexion was limited to 100 degrees with pain, and extension is reduced to 10 degrees.  The Veteran had pain but no significant instability, and stability testing was negative.  There were no additional impairments found due to pain after repetitive testing.  Strength and coordination were normal, and there is no evidence of asymmetry or atrophy.  The examiner found no indication of any impairment resulting in fatigue, and continued the Veteran's right knee diagnosis.  

The Veteran's most recent VA examination of the right knee was performed in March 2013.  The initial range of motion testing resulted in right knee flexion of 115 degrees, and extension was limited to 10 degrees-both without any objective evidence of painful motion.  Ranges of motion did not change following repetitive testing, but the Veteran did have functional loss/impairment of the right lower leg due to less movement than normal, excess fatigability, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran reported tenderness of pain to palpation of the joint line or soft tissues of the right knee.  Muscle strength testing and joint stability testing were within normal limits.  The Veteran did not have a history of recurrent patellar subluxation or dislocation in the right knee, nor did he have any meniscal problems in the right knee.  

The examiner noted the Veteran's 2003 right knee replacement, and found that he experiences an intermediate degree of residual weakness, pain, or limitation of motion.  The examiner indicated that although the Veteran has surgical scars on the right knee, they are not painful, unstable, nor did they over greater than 6 square inches.  X-rays confirmed arthritis of the right knee joint, but did not show any patellar subluxation.  The Veteran reported that he experiences chronic right knee pain with buckling episodes that limit his ability to lift, carry, and climb ladders.  

Upon careful review of the evidence of record and in consideration of the lay statements provided by the Veteran, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 30 percent for his right knee disability, status-post right knee replacement.  

As noted above, Diagnostic Code 5055 does not define the word "severe" with respect to residuals of knee replacements, but the Board's review of the entirety of the evidence does not support a finding of severe symptoms associated with his right knee replacement residuals.  According to the medical records and VA examinations, the Veteran's right knee flexion was limited to no worse than 95 degrees, and extension no worse than 10 degrees.  This would warrant no more than a noncompensable rating for limitation of flexion and no more than a 10 percent rating for limitation of extension, under Diagnostic Code 5260 and 5260.  As such, the minimum rating for the right knee replacement is most beneficial to the Veteran.  

Additionally, the evidence of record does not show that the Veteran has been diagnosed as having or treated for laxity or recurrent subluxation of the right knee to warrant a rating under Diagnostic Code 5257.  Indeed, the Veteran reported occasional popping and grinding of his knee, but the VA examinations have been negative as to any objective evidence of laxity or recurrent subluxation in the right knee.  

Although the VA examiners identified weakness, pain, and stiffness in the right knee joint, they did not describe these right knee symptoms as severe in nature.  In fact, the March 2013 VA examiner specifically described the Veteran's right knee replacement residuals as causing an intermediate degree of residual weakness, pain, or limitation of motion.  Indeed, there is evidence that the Veteran's right knee problems improved following the surgery.

The Board has also considered whether the Veteran would be entitled to a rating higher than 30 percent under Diagnostic code 5055 for right knee symptoms consisting of intermediate degrees of residual weakness, pain or limitation of motion.  Again, VA may then rate the disability by analogy under diagnostic code 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).

With respect to diagnostic code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran's disability is not analogous to ankylosis because he is able to move his right knee, albeit with a limitation of flexion to no worse than 95 degrees.  Additionally, he has no impairment of the tibia or fibula indicated to warrant a separate rating under Diagnostic Code 5262.

As noted above, the Board is aware that the Veteran has been shown to have limitation of extension of the right knee joint to no worse than 10 degrees.  Under Diagnostic Code 5261, this results in a rating of no more than 10 percent.  As such, the 30 percent minimum rating for his right knee replacement is most advantageous to the Veteran and contemplates the severity of his right knee disability-including his limitation of extension.  

The Board has considered lay statements of record reflecting the Veteran's sincere belief that his right knee disability warrants a rating in excess than that current assigned.  The Board has also considered the Veteran's contentions that he is unable to stand, sit, walk, or move in certain directions due to his significant right knee pain.  However, the Board concludes that the greater weight of probative evidence is against awarding a disability rating for his right knee replacement residuals.  The Board finds that the results of these objective examinations by competent health care providers are the most probative evidence as to whether his knee disability is manifested by severe post knee replacement residuals, including limitation of flexion and extension, and greatly outweigh the Veteran's own reports of symptoms.

The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Again, the Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2013).  In this case, higher ratings based on functional loss are not warranted.  The Veteran has complained of pain, decreased mobility, swelling, tenderness, and difficulty performing occupational and daily tasks due to his right knee.  The Board notes, however, that the 30 percent rating already assigned under Diagnostic Code 5055 contemplates the potential problems associated with a knee replacement, such as the degree of weakness and painful motion demonstrated here.  Additionally, as discussed above, the Veteran has limitation of extension no less than 10 degrees and limitation of flexion to no less than 95 degrees on the right, and the all of the VA examination reports revealed no additional limitation of motion on repetitive use that would meet the criteria for higher ratings.  

Finally, the Board has considered whether the Veteran would be entitled to a separate rating under Diagnostic Codes 5258 or 5259 during the timeframe on appeal.  Although there were episodes of pain, the evidence does not show frequent episodes of "locking" or effusion into the right knee joint.  During the timeframes on appeal, the Veteran did not have any evidence of dislocated or removed knee cartilage in the right knee, nor was any meniscal injury found.  The Veteran did not have any removed cartilage in the right knee.  Indeed, the Veteran was awarded ratings for residuals of his right knee replacement, but the symptoms and history in either knee did not warrant a separate rating under Diagnostic Codes 5258 or 5259. 

Finally, the Board has considered whether the Veteran would be entitled to higher and/or separate ratings under Diagnostic Codes 5256 (ankylosis of the knee joint), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  The evidence of record, however, shows no such symptoms or disabilities in either the right knee (as discussed above). 

The Board has also considered whether he would be entitled to separate ratings for the surgical scars on his right knee, but finds that the totality of the evidence reflects that these scars are well-healed, painless, and cover less than 6 square inches.  Although there is one notation of slight tenderness of the scars, the Board finds that majority of the evidence does not show any scars that are painful to palpation.  As such, a separate rating for scars of the right knee is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2008).

      B.  Right Forearm

The Veteran contends that his residuals of a fracture to the right radius and ulna warrant a rating in excess of 10 percent.  

The Veteran's service-connected right wrist disability is rated under 5213 applicable to impairment of supination and pronation of the elbow and forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2013).  

Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side and 10 percent for the minor side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side.  38 C.F.R. § 4.71a (2013).

Normal forearm supination is from 0 degrees to 85 degrees.  Normal forearm pronation is from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I (2013). 

The Board notes that a normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2013). 

Handedness for the purpose of a dominance rating is determined by the evidence of record, or by testing on VA examination.  See 38 C.F.R. § 4.69 (2013).  Only one hand is considered dominant.  The evidence of record establishes that the Veteran is right-handed, and as such, major hand disability ratings are applicable.

Diagnostic code 5214 provides higher evaluations when ankylosis of the wrist is present.  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A 50 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  A 40 percent rating is warranted when there is ankylosis of the major wrist in any other position, except favorable.  A 30 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the major wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2013).

Under diagnostic code 5215, a 10 percent rating is warranted for either the major or minor limb when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  A 10 percent rating is the only, and therefore the maximum, rating available under this code, as such a higher rating under this code is not for application.   

During the Veteran's March 2007 VA joints examination, he reported aching in the right forearm with pain assessed at 5/10 in terms of severity.  He reported increased pain with gripping and carrying activities.  He denied any paresthesias or symptoms of paralysis.  The Veteran denied any current treatment for his right forearm pain other than over-the-counter pain medications.  The examiner found no evidence of subluxation or dislocation in the right arm, and the Veteran has no restriction in his activities of daily living.  The Veteran did indicate, however, that when he was working, he had some discomfort while mopping and would have to occasionally rest his arm.  His recreational activities are somewhat limited by his right arm disability.  

Physical examination of the right forearm shows a 3-inch, well-healed incision scar over the dorsal radial aspect of his arm.  There is also a well-healed 1/2-inch scar over the posterior aspect of the olecranon.  The examiner opined that the overall alignment of the forearm "is satisfactory.'  Neurological and sensory examination of the right upper extremity was within normal limits.  There was mild tenderness of the dorsal radial aspect of the middle third of the forearm, but no redness or drainage was seen.  Right elbow range of motion showed flexion from 0 to 140 degrees, pronation to 80 degrees, and supination to 85 on the right.  The examiner opined that range of motion was not additionally limited by pain, weakness, fatigability, or lack of endurance on repetitive testing or flare-up.   

Physical examination of the right wrist showed no specific tenderness.  Range of motion on the right revealed flexion to 70 degrees and extension to 65 degrees.  Ulnar deviation was to 45 degrees, and radial deviation on the right was to 20 degrees.  The examiner opined that there was no additional limitation in range of motion due to pain, fatigue, weakness, or lack of endurance on repetitive testing or flare-up.  Examination of the right hand was within normal limits.  X-ray of the right forearm showed remote fractures of mid-radial and ulnar shafts with degenerative changes of the wrist.  

The examiner diagnosed status-post open reduction and internal fixation (ORIF) or the right radius at ulnar fracture.  He indicated that there is minimal limitation of motion in the right wrist with mild functional restriction when he was working.  

During the January 2009 VA examination of the right arm, the Veteran reported the same difficulties and symptoms as in his 2007 VA examination, but noted increasing pain and associated spasms in the forearm muscle.  He endorsed a sensation of "locking" in his right elbow with pain over the posterior aspect and has some residual limitation of motion in the elbow joint.  He denied any right elbow pain at rest, but upon repetitive use or lifting, he will have increased pain and it will lock and pop.  He denied any paresthesias or paralysis of the right upper extremity.  The Veteran advised that he does not use any brace or support for his right elbow or forearm.  He has the same household and recreational limitations as in the previous examination.  

Range of motion in the right elbow was from 10 degrees to 118 degrees flexion with pain, supination from 0 to 78 degrees, and pronation from 0 to 78 degrees with slight clicking appreciated with rotation.  There was no specific tenderness to the elbow.

Physical examination of the forearm showed tenderness of over the fracture sites (middle third of the radius and ulna).  The forearm scar over the lateral aspect of the radial shaft was 3 1/2 inches and minimally tender and nondisfiguring, a 1/2 inch scar over the olecranon process was nontender and nondisfiguring, and a 1-inch incision over the dorsal radial aspect of the wrist was found to be slightly tender and is nondisfiguring.  Range of motion testing in the right wrist showed flexion to 70 degrees and extension to 65 degrees, both with slight pain.  Radial deviation was to 20 degrees without pain and ulnar deviation was to 45 degrees without pain.  There was tenderness to the forearm compartments, but no swelling, redness, or heat.  The examiner diagnosed status-post fracture, right mid-shaft radius and ulna with residuals tendinitis and strain of the forearm with accompanying mild-to-moderate radial head joint osteoarthrosis with accompanying distal triceps enthesophytes with residual limitation of motion to the right elbow and wrist with accompanying strain and tendinitis with healed fractures of the radius and ulna.  

The examiner opined that the Veteran's ranges of motion were not additionally limited by pain, weakness, fatigue, or lack of endurance with repetitive testing or flare-up.  

During the March 2011 VA examination, the Veteran reported a reduced grip and pain along the mid-forearm area.  He indicated that he is unable to use tools such as a rake or hammer and has difficulty holding more than 20 pounds.  He denied using any sort of a splint.  The examiner observed an 8 cm x 2 mm scar in the right forearm that is nontender and superficial.  There was no evidence of atrophy, hypertrophy or inflammation.  

The examiner indicated that the Veteran's right elbow motion is somewhat restricted with pain and he lacks extension beyond 10 degrees of flexion.  He has full flexion to 145 degrees.  The right elbow has 85 degrees of pronation and 85 degrees of supination.  There is no instability found in the right elbow.  He further found that the Veteran's right wrist motion is mildly limited due to pain.  Dorsal flexion is to 60 degrees, palmar flexion to 60 degrees, and he has 35 degrees of ulnar deviation and 20 degrees of radial deviation.  The examiner opined that there was no further impairment due to pain after repetitive motion.  Strength and coordination were within normal limits, and there was no asymmetry or atrophy seen in the right forearm.  The Veteran did not have any endurance impairment resulting from fatigue, nor was any instability evidence.   The examiner diagnosed osteoarthritis of the right elbow and limited right wrist motion due to radio-ulnar sprain.  

During the March 2013 VA examination, the Veteran reported variable pain in his right forearm and has some difficulty with his grip.  He is right hand dominant.  He indicated that he experiences flare-ups of elbow/forearm pain, following which he has to rest the arm.  Right elbow flexion ends at 135 degrees and extension ends at 10 degrees-both without objective evidence of painful motion.  The Veteran's right elbow range of motion did not change following three repetitions, but he did have functional impairment due to less movement than normal, excess fatigability, and pain on movement.  

Muscle strength testing was within normal limits, and the Veteran had no evidence of ankylosis of the right elbow.  There was no impairment of supination or pronation, flail joint of the elbow, fracture, limited pronation with motion lost beyond the middle of the arc, or fixed hand.  The Veteran did have scars in the right elbow/forearm area that were not found to painful, unstable, or greater than 6 square inches in total area.  

Examination of the wrist revealed right wrist palmar flexion to 50 degrees and dorsiflexion to 50 degrees-both without objective evidence of painful motion. Following repetitive testing, the range of motion in the right wrist was unchanged.  The examiner described the Veteran's functional loss/impairment in the right wrist as being due to less movement than normal and excess fatigability.  There were no deficiencies in muscle strength, nor was there ankylosis of the right wrist.  The examiner indicated that the Veteran's right wrist disability impacts his ability to work inasmuch as he cannot grip for prolonged periods of time and he has difficulty lifting with his dominant arm and hand.  

Upon careful review of the evidence of record, and in consideration of the Veteran's lay statements, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his right forearm disability.  

The Veteran has essentially demonstrated painful motion of the forearm, and throughout the entire appeal period, his right wrist dorsiflexion was no worse than 50 degrees and palmar flexion no worse than 50 degrees.  The Veteran has not demonstrated ankylosis at any time, nor has he so contended.  Moreover, there has been no evidence of nonunion of the radius in the lower half with false movement, or of impairment of supination or pronation with bony fusion or the hand fixed near the middle of the arc or in moderate pronation, or with motion lost beyond the last quarter of the arc and the hand does not approach full pronation, at any time during the course of the appeal.  

The Board has also considered the factors expressed in DeLuca.  The Veteran in this case has consistently complained of right forearm pain.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant; see 38 C.F.R. § 4.40.  In this case the VA examiners found no evidence of limitation of motion following repetitive testing, and his documented functional impairment was attributed to less movement than normal and excess fatigability.  The Board finds that additional compensation for pain is not warranted for this disability.  

The Board has also considered whether he would be entitled to separate ratings for the surgical scars on his right knee, but finds that the totality of the evidence reflects that these scars are well-healed, painless, and cover less than 6 square inches.  Although there is one notation of slight tenderness of the scars, the Board finds that majority of the evidence does not show any scars that are painful to palpation.  As such, a separate rating for scars of the right knee is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2008).

Ultimately, the Board finds that the preponderance of the evidence is against awarding a rating in excess of 10 percent for his right forearm disability.  

      C.  Low Back Disability

The Veteran seeks a rating in excess of 10 percent prior to March 16, 2011, in excess of 20 percent between March 16, 2011, and April 2, 2013, and in excess of 40 percent beginning April 2, 2103, for his low back disability.  

The Veteran's lumbar spine disability has evaluated under the general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).  

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

The Veteran was afforded a VA examination in March 2007, during which he reported current midline lumbar back pain.  He described this pain as an 8/10 in terms of severity with increased symptoms associated with walking, standing, bending, lifting, or carrying.  He denied any symptoms of sciatica.  He denied any paresthesias, paralysis, or bowel/bladder problems.  He reported use of a back support/brace, but denied any recent physical therapy, injections, or surgical intervention.  The Veteran advised that he uses a cane for ambulation when outside.  He endorsed some problems sleeping due to his back pain, and also has some difficulty dressing and bathing.  He reported increasing difficulty with recreational activities and driving.  

Physical examination of the lumbar spine revealed an obvious limp on the right.  He was able to toe/heel walk but with increased knee pain.  Forward flexion was to 70 degrees, extension to 15 degrees, bilateral rotation to 20 degrees in each direction, and bilateral flexion to 20 degrees in each direction.  All ranges of motion resulted in lumbar back pain.  The examiner opined that the Veteran's range of motion was not additionally limited by pain, weakness, fatigability, or lack of endurance upon repetitive testing or flare-up.  The examiner did not find evidence of listing or spasm, but noted some mild, right and left tenderness and moderate midline lumbar tenderness.  Straight leg testing produced pain on both sides.  Neurological examination of the bilateral lower extremities was within normal limits, with the exception of slight decreased sensation over the lateral aspect of his right knee where there is an incision.  Otherwise, the examiner found that sensory examination of the bilateral lower extremities was within normal limits.  X-ray of the lumbar spine revealed diffuse joint space narrowing with facet arthropathy at L5-S1.  The examiner diagnosed lumbar pain secondary to lumbosacral strain and degenerative arthritis.  Functionally, the examiner found that the Veteran is limited in participation in recreational and occupational activities.  

During the Veteran's January 2009 VA examination, he essentially asserted the same back symptoms and limitations as in his previous VA examination, but noted the pain had increased.  He described midline back pain with radiation into the lumbar area.  He denied sciatica, paresthesias, paralysis, or bowel/bladder incontinence.  Physical examination of the lumbar spine again showed an obvious limp to the right (due to his leg length discrepancy).  He is able to heel/toe walk, but it causes knee pain.  Forward flexion is limited to 70 degrees, extension to 15 degrees, lateral flexion to 15 degrees in both directions, and lateral rotation to 20 degrees in both directions.  All ranges of motion cause lumbar pain.  The examiner opined that his range of motion is not additionally limited by pain, weakness, fatigue, or lack of endurance following repetitive testing.  There is no listing or spasm in the lumbar spine, but there is tenderness in the right and left paralumbar region.  Straight-leg testing was positive.  

X-ray of the lumbar spine showed moderate multilevel degenerative arthritis of the lumbar spine with disc space narrowing, end-plate sclerosis, and marginal osteophyte formation.  

Neurological and sensory examinations of the bilateral upper and lower extremities were essentially within normal limits, except for some decreased sensation over the scars on his right forearm and on the anterior right knee.

The 2009 examiner diagnosed moderate multilevel degenerative disc disease of the lumbar spine, with degenerative arthritis of the thoracic spine and lumbosacral strain.  

During the Veteran's March 2011 VA examination, he reported mid-lower back pain.  He denied any radiation, weakness, numbness, or tingling.  He reported some trouble with bending and tying his shoes.  He denied any incapacitation and has normal bowel/bladder control.  

Physical examination revealed a mildly antalgic gait, normal spinal curvature, and no significant tenderness or spasms.  Forward flexion of the spine was limited to 40 degrees with pain, and extension was to 15 degrees.  Lateral bending is painful to 15 degrees in both directions, and lateral rotation is to 20 degrees in both directions.  After repetition, there was no further impairment.  Strength and coordination were normal, and there was no asymmetry or atrophy appreciated.  The examiner found no limited endurance or fatigue.  Sensory and neurological examinations were within normal limits, and straight leg testing was within normal limits.  The examiner diagnosed multilevel degenerative disc disease and spondylosis with some difficulty bending and mild impairment in ability to participate in sports and recreational activities.  The examiner found no further impairment due to flares.  

In April 2013, the Veteran underwent another VA examination of the spine during which he reported flare-ups of low back pain.  Range of motion testing revealed forward flexion to 50 degrees, with objective evidence of painful motion at 30 degrees.  The Veteran's extension was to 20 degrees, right and left lateral flexion to 25 degrees, right and left lateral rotation to 30 degrees or more-all with no objective evidence of painful motion.  Ranges of motion were unchanged following 3 repetitions, but he did have functional loss and impairment of the lumbar spine due to less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran had tenderness/pain to palpitation for the joint and/or soft tissue of the lumbar spine.  There is no guarding or muscle spasm of the back.  Neurological and sensory examinations were within normal limits, and straight leg testing was negative.  The examiner found that the Veteran did not have radicular pain or other signs/symptoms due to radiculopathy, nor did he have any other neurological abnormalities.  

The examiner indicated that the Veteran did not have IVDS of the lumbar spine.  The Veteran denied any use of assistive devices.  The examiner found that the Veteran's back disability impacted his ability to work inasmuch as he has difficulty bending, lifting, and walking.  

      i)  Rating Prior to March 16, 2011

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to March 16, 2011, for his low back disability.

Prior to March 16, 2011, the Veteran's lumbar spine disability was manifested by limitation of flexion no worse than 70 degrees and limitation of extension of no worse than 15 degrees.  During this timeframe, his combined range of motion of the thoracolumbar spine was more than 120 degrees and there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Finally, there is no evidence to show that the Veteran experienced incapacitating episodes of at least two weeks, but less than four weeks in the past 12 months.  In other words, his symptoms did not meet the rating criteria for a higher, 20 percent rating prior to March, 16, 2011.  

      ii)  Rating From March 16, 2011, to April 2, 2013

The Board also finds that the Veteran's low back symptoms do not meet the criteria for a rating in excess of 20 percent between March 16, 2011, and April 2, 2013.  

During this timeframe, the Veteran's lumbar spine disability was manifested by limitation of flexion no worse the 40 degrees and limitation of extension of no worse than 15 degrees.  Additionally, there was no evidence of any ankylosis of the lumbar spine to warrant a higher rating.  As such, he did not meet the rating criteria for a rating higher than 20 percent during this timeframe.  

      iii)  Rating From April 2, 2013

Finally, the Board finds that the Veteran is not entitled a rating in excess of 40 percent beginning April 2, 2013, for his low back disability.  

Under the applicable rating criteria, the Veteran would have to show unfavorable ankylosis of the entire thoracolumbar spine or entire spine to warrant a rating in excess of 40 percent.  At no time during the appeal period has the Veteran been shown to have ankylosis of the thoracolumbar spine.  As such, a rating in excess of 40 percent, beginning April 2, 2013 is not warranted.  

      iv)  Entire Appeal Period

For all three periods on appeal, the evidence of record has not shown that the Veteran had ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, nor has he had any periods of doctor prescribed bed rest due to his back disability.   As such, increased ratings based upon the IVDS criteria are not warranted.  

Although the Veteran has reported some radiation of pain into his low back, at no time have his neurological and/or sensory examinations shown any radiculopathy or other neurological impairment due to his low back disability.  There is some decreased sensation in his right knee area due to his right knee replacement surgery, but again, these symptoms are not considered a manifestation of his low back disability.  As such, separate disability ratings for neurological manifestations of his low back disability are not warranted for any timeframe on appeal.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  As such, the Board finds that the currently assigned evaluations are appropriate for the Veteran's back disability.

In sum, the preponderance of the evidence is against assigning ratings in excess of 10 percent prior to March 16, 2011, in excess of 20 percent between March 16, 2011, and April 2, 2013, and in excess of 40 percent from April 2, 2013, for his low back pain with degenerative arthritis.  

      D.  PTSD

The Veteran asserts that his PTSD warrants ratings in excess of 30 percent prior to March 16, 2011, in excess of 50 percent between March 16, 2011, and April 12, 2013, and in excess of 70 percent from April 12, 2013.  

It is important to note that if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is  indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

Following his request for increase, the Veteran was afforded a VA examination in March 2007.  At the time of the examination, the Veteran reported that he was 100 days in remission for alcohol dependence, and has never required psychiatric hospitalization.  He reported that he rarely leaves his home, and his main symptoms include ongoing irritability and temper.  The examiner noted that the Veteran has irritability, road rage, temper, anger, and occasionally gets close to picking fights with people on the street.  He has no psychosis and gets 6 hours of sleep per night.  He reported an increase in dreaming, but denied any nightmares, flashbacks, or intrusive thoughts.  Later in the examination report, he noted the Veteran experienced 6 nightmares a year.  The Veteran denied any friendships or hobbies.  He tends to isolate and withdraw.  The examiner opined that the Veteran's psychosocial adjustment since 2005 has been excellent-especially since he quit using alcohol.  He described the Veteran's third and current marriage as marginal.  

Mental status examination revealed a friendly, cooperative, casually dressed/appropriately groomed Veteran.  He was oriented in all spheres.  There were no cognitive deficiencies appreciated.  The examiner indicated that the Veteran was not clinical anxious, depressed, or obviously angry.  Memory, judgment, and insight were all intact.  There was no evidence of a panic disorder, memory loss, or dementia.  The examiner noted the Veteran sleeps with a weapon, performs occasional perimeter checks, and tends to avoid talking above his service in Republic of Vietnam.  He did not find the Veteran to be depressed or out of control.  The examiner indicated that the Veteran's PTSD was ongoing and mild in nature, and he assigned a current GAF score of 55, and his last GAF was 54 in 2005.  

With respect to occupational and social functioning, the examiner opined that the Veteran's PTSD did not impact his occupation as he retired due to his service-connected physical injuries to his right side.  Socially, he is withdrawn/isolated, and when he does go out, he is provocative, irritable, and angry.  The examiner indicated that he believes the Veteran chooses not to work, just as he chooses not to take his medication.  He opined that the Veteran's PTSD primarily causes problems within his marriage and social circumstances.  He uses avoidant patterns, including withdrawing and isolating from others.  The examiner described the Veteran's most prevalent symptoms as "rare nightmares, sleeping with a loaded gun, constant irritability, temper, avoidance patterns as well as ongoing isolation and withdrawal, and unemployment due to combat wounds."  

In a May 2007 statement, the Veteran submitted some copies of a police report from 1990 showing his anger and threats to kill himself. 

The Veteran was afforded another VA PTSD examination in February 2009, during which the examiner indicated that the Veteran's history was relatively unchanged since the last examination.  He reported ongoing anger and irritability-as in his last examination.  The examiner noted that his symptoms include hypervigilance, reexperiencing, and avoidance.  

Mental status examination showed that the Veteran was cooperative, with good eye contact, and without any delusions/hallucinations.  He denied any current thoughts of suicide or homicide.  He is able to maintain his personal hygiene.  He was fully alert and oriented.  He had no obsessive or ritualistic behavior and did not complain of panic attacks.  The examiner indicated that "[t]here was memory loss or impairment."  The Veteran endorsed feeling anxious, nervous, and angry.  The examiner diagnosed PTSD and assigned a GAF of 60.  The examiner opined that the Veteran did not have occupational difficulties due to his PTSD as he retired due to chronic pain, and had only moderate social difficulties due to his irritability.  

The Veteran's next VA PTSD examination was conducted in March 2011, during which the examiner noted that a review of his treatment notes shows that the Veteran is doing well, particularly with his anger management classes.  The examiner noted that the Veteran overall was functioning satisfactorily, but he is isolative.  

Mental status examination was normal with respect to his appearance and attitude.  His affect was appropriate, but his mood was anxious.  He was oriented and his attention was intact.  His thought process, thought content, judgment, intelligence, and insight were all unremarkable or average.  He denied any delusions, hallucinations, or any sleep impairment.  The Veteran denied any obsessive/ritualistic behavior, panic attacks, or suicidal thoughts.  He endorsed passive suicidal thoughts that come and go without plan or intent.  He has good impulse control and has no episodes of violence.  The Veteran is able to maintain minimum personal hygiene.  The examiner indicated that the Veteran's PTSD only moderately impacts his interest in recreational activities and driving.  His remote memory was normal, but his recent memory is mildly impaired per the Veteran's recent complaints.  

The examiner indicated that the Veteran's PTSD symptoms include reexperiencing, avoidance, increased arousal, intrusive thoughts, and he is isolative.  The examiner found that the Veteran's PTSD symptoms are present but have improved and are controlled with meds.  He endorsed daily intrusive thoughts that are moderate in terms of severity.  The examiner noted that the Veteran retired in 2005 due to his right knee injury.  He then noted that the Veteran's PTSD symptoms caused occupational dysfunction inasmuch as he was irritable and he had trouble getting along with others.  He advised that he was written up and almost fired many times.  The examiner opined that the Veteran's PTSD appears to be a significant problem with job retention.  The examiner indicated "I support his claim for unemployability based on PTSD."  

The examiner noted that the Veteran prefers to have a little social life and had significant occupational dysfunction when he was working.  He had two failed marriages and is estranged from one of his children.  His anxiety and irritability are the primary causes of his occupational/social impairment.  The examiner opined that the Veteran does not have total occupational and social impairment, but his PTSD symptoms result in deficiencies in judgment, family relationships, and work.  His symptoms do not impact his mood or thinking.  The examiner diagnosed PTSD and assigned a GAF of 55.  In May 2011, the examiner reviewed the Veteran's claims file and indicated that he had no reason to alter his previous findings.  

In April 2013, the Veteran was most recently afforded a VA PTSD examination.  The Veteran reported having mixed dreams and nightmares 3-4 times per week.  He tries to avoid intrusive thoughts by keeping busy during the day.  Sometimes sounds will trigger his symptoms, and he continues to avoid large groups and crowds.  He does not avoid war movies, and has difficulties expressing warm and loving feelings.  He reported feeling detached from others and avoids all conversations about his trauma.  He is hypervigilant and has hyperstartle responses.  The Veteran described his mood as being extremely irritable.  He reports getting 8 hours of sleep at night and has some problem with concentration.  The examiner diagnosed PTSD and provided a GAF score of 55.  The examiner opined that the Veteran's PTSD symptoms cause occupational and social impairment with reduced reliability and productivity.  

In reaching this assessment, the examiner noted that the Veteran has some marital conflict due to his anger, and tends to be isolative.  He spends times with his grandchildren, but has no close friends.  He used to participate in a carver's group, but stopped secondary to his increasing pain.  The examiner noted that the Veteran retired in 2005 due to both his physical and psychological complaints.  The Veteran's treatment history was noted, including his 1990 suicide attempt.  He has continued to have intermittent suicidal thoughts over the years, but no plan or intention.  The Veteran's current PTSD symptoms include depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), impairment of short- and long-term memory, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  

The Veteran continues to receive VA mental health treatment and has throughout periods on appeal.  He has variously reported symptoms including nightmares, exaggerated startle response, hypervigilance, anger, increasing depression, and irritability.   

Upon careful review of the evidence of record, including the lay statements submitted by the Veteran, the Board finds that the evidence of record does not support increased ratings for his PTSD.  In other words, the preponderance of the evidence is against a rating in excess of 30 percent, prior to March 16, 2011, in excess of 50 percent between March 16, 2011, and April 12, 2013, and in excess of 70 percent beginning April 12, 2013, for his service-connected PTSD.  

Initially, the Board acknowledges the assigned GAF scores during this period range from 40 to 60, which suggests up to a serious impairment of functioning.  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment during the timeframes on appeal.  38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

Prior to March 16, 2011, the Board finds that the Veteran's PTSD symptoms are commensurate with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated by his 30 percent disability rating during this timeframe.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  In other words, the Veteran has not demonstrated occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating for his PTSD prior to March 16, 2011.  Id.  

The Veteran's symptoms mainly included anger, irritability, some minimal sleep impairment, hypervigilance, reexperiencing, and avoidance.  He tended to socially isolate and had a "marginal" marital relationship.  Although there is evidence of some difficulty in establishing and maintaining effective work and social relationships, he has not demonstrated circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or a flattened affect.  In fact, his speech was normal, he denied panic attacks, his judgment was not impaired during the relevant VA examinations prior to March 16, 2011.   

Between March 16, 2011, and April 12, 2013, the Board finds that the Veteran's PTSD symptoms were commensurate with occupational and social impairment with reduced reliability and productivity and difficulties maintaining effective work and social relationships, which is contemplated by his 50 percent disability rating during this timeframe.  Id.  In other words, the Veteran has not demonstrated occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating for his PTSD between March 16, 2011, and April 12, 2013.  Id.  

During his March 2011 VA examination, the Veteran's main symptoms included reexperiencing, avoidance, increased arousal, intrusive thoughts, and self isolation.  Although the Veteran endorsed some passive suicidal thoughts, but he denied any panic attacks, or impaired judgment or mood.  The examiner even indicated that his PTSD symptoms had improved and were controlled by medications, but noted that he had occupational dysfunction due to his inability to get along with others and irritability.  He did have some problems in family relations and previous work relationships, but there was no evidence of obsessive rituals, near-continuous panic or depression affecting his ability to function independently, obsessional rituals, speech impairment, spatial disorientations, or neglect of personal appearance/hygiene.  In other words, although the Veteran meets some of the criteria for a 70 percent rating between March 16, 2011, and April 12, 2011, his symptoms are best described in the rating criteria for a 50 percent rating.  

Finally, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent beginning April 12, 2013.  As first shown during his 2013 VA examination, the Veteran reported increasing nightmares and intrusive thoughts.  Additionally, he reported increasing detachment from others with significant irritability.  He stopped participating in activities he once enjoyed, and had increasing mild memory loss/impairment.  The examiner additionally noted that the Veteran had a chronic sleep impairment, disturbances in mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and continued suicidal ideations.  As such, his symptoms beginning April 12, 2013, clearly show severe occupational and social impairment with deficiencies in most areas.  

Although the Veteran is not currently working, the evidence does not demonstrate that his PTSD has been manifested by total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; an intermittent ability to perform activities of daily living; or disorientation to time or place-a degree of severity which would warrant a 100 percent rating beginning April 12, 2013.  The Board acknowledges that TDIU benefits were awarded, beginning March 16, 2011, but this award was based on total industrial impairment due to both his mental and physical disabilities.  Furthermore, even if total occupational impairment was conceded, the greater weight of the evidence does not reflect total social impairment.  As discussed above, the Veteran is severely socially isolated, as contemplated by his 70 percent rating beginning in April 12, 2013; however, he nevertheless was able to maintain a long term relationship with a wife during much of the period under consideration in this appeal.  Finally, he has consistently denied any homicidal ideation throughout the appeal period, but noted some passive suicidal thoughts.  Nevertheless, the evidence does not show the Veteran is in persistent danger of hurt himself or others.

In summary, the Veteran did not have the degree of deficiencies in social and occupational functioning as contemplated for a 30 percent rating prior to March 16, 2011, a 50 percent rating between March 16, 2011, and April 12, 2013, or a 70 percent rating beginning April 12, 2013.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 30, 50, and 70 percent ratings assigned for the timeframes on appeal.  

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record during the appellate time periods that universally finds the Veteran to experience progressive mild to moderately severe symptoms related to his PTSD of significantly greater probative value for the timeframes listed.  Moreover, even if the Board were to concede that the Veteran's PTSD symptoms are sometimes moderately to severely disabling, there is no evidence to indicate that such problems adversely affected his social and occupational functioning to a more significant degree as to warrant higher ratings during the timeframes on appeal.  

Although the Veteran had some of the criteria for a 50, 70, and 100 percent rating in different timeframes on appeal, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability did not merit evaluations in excess of those already assigned.  Ultimately, the Board finds that the competent and credible evidence of record does not support a rating in excess of 30 percent prior to March 16, 2011, in excess of 50 percent between March 16, 2011, and April 12, 2013, and in excess of 70 percent, beginning April 12, 2013, for his service-connected PTSD.  Again, the Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting higher ratings for PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Additional Considerations

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign ratings higher than those indicated above for his right knee disability, right forearm disability, low back disability, and PTSD.  Finally, the Board finds that additional staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected low back disability, right forearm disability, right knee disability, and PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability, right forearm disability, right knee disability, and PTSD and the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the timeframes on appeal.   

Specifically, the Veteran primarily reports low back pain, right knee pain, and right forearm pain-all with limitation of motion and functional impairment.  His PTSD symptoms mainly include anger and irritability, with social and occupational impairment of varying severity for the timeframes identified above.  As discussed above, the current ratings assigned are adequate to fully compensate the Veteran for his symptoms related to these disabilities. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his low back disability, right forearm disability, right knee disability, and PTSD.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

A disability rating in excess of 30 percent for residuals of a right knee replacement is denied.

A disability rating in excess of 10 percent for residuals of a fracture to the right radius and ulna is denied.  

Disability ratings in excess of 10 percent, prior to March 16, 2011, in excess of 20 percent between March 16, 2011, and April 2, 2013, and in excess of 40 percent thereafter, for a low back disability are denied.  

Disability ratings in excess of 30 percent prior to March 16, 2011, in excess of 50 percent between March 16, 2011, and April 12, 2013, and in excess of 70 percent thereafter, for PTSD are denied.  


REMAND

The Board finds that further development is necessary regarding his service connection claim for hypertension and his request for an earlier effective date for the grant of a TDIU.

Hypertension 

The Veteran contends that his hypertension is secondary to all of his service-connected disabilities.  The Veteran has not been afforded a VA examination in connection with this claim.  See 38 C.F.R. § 3.159(c)(4).  As such, the Board finds that the Veteran should be afforded to determine the nature and etiology of his hypertension claim and whether it has any relationship to his service-connected disabilities.  


TDIU

The Veteran was awarded a TDIU in a July 2011 rating decision, effective March 16, 2011.  In a September 2012 letter sent by the Veteran's representative, he indicated that the Veteran disagreed with the effective date for the grant of a TDIU.  He maintains that the issue should be on appeal.  

The Board finds the Veteran's earlier effective date claim regarding his TDIU is separate from the increased rating claims discussed above, and has not yet been adjudicated.  In other words, the Board construes the September 2012 letter as a notice of disagreement and the RO should provide the Veteran with a statement of the case (SOC) as to this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC as to the issue of entitlement to a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2013).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2.  Obtain all outstanding pertinent treatment records. All records and/or responses received should be associated with the claims file.

3.  The RO should schedule the Veteran for a new examination by someone with the appropriate expertise to determine the nature and etiology of his claimed hypertension. 

The Veteran's claims file, including any pertinent evidence in his electronic files, should be forwarded to the examiner.  The examiner(s) should indicate that he/she reviewed the file in conjunction with the examination.  The examiner(s) is asked to provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is etiologically related to his active service or was caused or permanently worsened by his service-connected disabilities.  The Veteran is currently in receipt of service connection for PTSD, low back disability, right knee disability, right forearm and wrist disabilities, right leg disability, hammertoes of the right foot, residuals of fractures of the second and third right rib and right clavicle, and residuals of bilateral pneumothorax.  

The examiner(s) is asked to provide a complete rationale for any opinions reached. 

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


